Citation Nr: 1438981	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for hepatitis B.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 1992.  He is the recipient of, among other decorations, a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas, which granted the Veteran's claim for service connection for hepatitis B and assigned a noncompensable evaluation, effective September 27, 1999.

This matter was previously remanded by the Board in September 2010 for further evidentiary development, to include a new examination.

The Veteran testified before the undersigned Veteran's Law Judge at a June 2010 videoconference Board hearing.  A transcript has been associated with the file.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the pendency of the appeal in a February 2012 rating decision, the RO denied a claim for a TDIU.  As the Veteran has not disagreed with this decision and the evidence subsequent to the February 2012 rating decision does not reasonably raise the issue, the Board concludes that a claim for TDIU is not part of the current of the appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDING OF FACT

The Veteran's hepatitis has not resulted in intermittent fatigue, malaise, or anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during a 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hepatitis B have not been met for any time on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7345 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2010.  The Board's Remand instructed the RO to: (1) schedule the Veteran for a VA examination to determine the current severity of his service-connected hepatitis B; and (2) readjudicate the claim.

The Veteran was scheduled for and attended a January 2012 VA examination to assess the current severity of his hepatitis B.  The examiner complied with the directives of the Board's Remand.  The RO readjudicated the claim in a February 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112  (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).
	
The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his hepatitis B.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for hepatitis B are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Board notes that the RO provided the Veteran with adequate notice in a November 2007 letter and a subsequent October 2008 letter providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations in September 2008 and January 2012.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examination reports, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his hepatitis B during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Initial Rating for Hepatitis B

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for hepatitis B in a September 2008 rating decision and a noncompensable rating was assigned.   

The Veteran's disability is rated under Diagnostic Code 7345, which provides ratings for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345. 

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated as noncompensable.  Id.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  Additional ratings of 20, 40, 60, and 100 percent are available for more severe symptoms related to hepatitis B.  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id.; see also 38 C.F.R. § 4.14 (2013).  An incapacitating episode is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7345.  Hepatitis B infection must be confirmed by serologic testing for evaluation.  Id. 

A VA examination was afforded to the Veteran in September 2008.  The examiner noted that the Veteran was found to have hepatitis B in 1991.  The examiner obtained a medical history from the Veteran, wherein the Veteran reported no continuing symptoms except for easy fatigability.  The Veteran reported having to take a nap after finishing a shift at his work as a policeman.  He further reported being unable to run or bicycle for any length of time, and that he did not regularly exercise.  It was noted that his limited physical activity is at least in part due to issues with his knees.

Examination revealed no jaundice, soft and flat abdomen, a liver not enlarged by percussion and not palpable at the costal margin.  There was no significant tenderness and no splenomegaly.  Liver function tests in August 2008 were normal and hepatitis B surface antigen level was negative.  The Veteran did have a positive hepatitis B antibody study, consistent with having hepatitis B.  However, the examiner concluded that "[c]urrent findings do not indicate activity of hepatitis B or complications thereof.  His symptom of fatigability is as likely as not consistent with deconditioning due to lack of regular physical exercise and not necessarily indicative of symptomatic hepatitis B."

The Veteran was afforded another VA examination in January 2012.  The examiner reported that the Veteran had contracted hepatitis B in the early 1990's, and that it had resolved with no chronic condition as he had developed immunity to hepatitis B following exposure.  The Veteran reported taking OTC vitamins daily for his liver.  The Veteran did not have any of the following symptoms attributable to his hepatitis B: fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, required dietary restrictions, a condition resulting in other indicated malnutrition, or any other relevant symptoms.  The Veteran has not been diagnosed with hepatitis C.  The Veteran did not experience any incapacitating episodes consistent with an evaluation under Diagnostic Code 7345.  The Veteran did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The Veteran did not have any scars attributable to his hepatitis B.  The examiner did note, in response to the question of whether the Veteran had any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to hepatitis B, that the Veteran had liver size of 10 cm to palpations and percussion.  Mild pain to palpation of the upper abdomen on the right as well as midepigastric was noted.  In addition, the examiner concluded that the Veteran's hepatitis B did not impact his ability to work.

The examiner provided detailed remarks at the conclusion of his examination, including  a statement regarding the Veteran's reported upper quadrant pain.  The Board will replicate the most relevant remarks below:

He does have a long history of fatigue and malaise dating back several years following hepatitis B.  He had a sleep study recently confirming sleep apnea....He has intermittent right upper quadrant abdominal pain [twice a week] if he takes meds for IBS.  It is constant if he doesn't take meds for IBS.  He has no anorexia, nausea, or vomiting.  He has no symptoms of hepatitis B.  His complaints of right abdominal pain and fatigue are not related to hep B.  The logic is that there has to be a chronic hepatitis with chronic inflammation in order for hepatitis B to lead to symptoms of fatigue and liver colic (RUQ pain).  The record shows that hepatitis B totally resolved....The hepatitis B is asymptomatic from a medical standpoint....In conclusion, it is my medical opinion that his hepatitis B is asymptomatic for all symptoms related to hepatitis....For hepatitis to be symptomatic, he would need to show active disease....This is not found and therefore no symptoms can be attributed to hepatitis B.

After considering the evidence of record, including relevant VA examinations, treatment records, and the Veteran's statements, the Board finds that a compensable rating for the Veteran's hepatitis B is not warranted.  The weight of the evidence supports a finding that the Veteran's hepatitis B is asymptomatic, and has not manifested in the form of symptoms consistent with a compensable rating, including intermittent fatigue, malaise, anorexia, or incapacitating episodes.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability, specifically his reported symptoms of fatigue, nausea, jaundice, limited appetite, and upper right quadrant pain.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  Therefore, the Board accords greater probative weight to the objective medical evidence of record.  Both VA examiners concluded that the Veteran's hepatitis B is asymptomatic, and as a result, any symptoms the Veteran is currently suffering from which may be listed under the rating criteria of Diagnostic Code 7345 are not attributable to his service-connected hepatitis B.  Essentially, the evidence in this case demonstrates that the Veteran's service-connected disability is asymptomatic.  There is no objective evidence showing that the Veteran's disability is manifested by a chronic liver disease with intermittent fatigue, malaise, and anorexia, or incapacitating episodes at any point during the appeal period.  Without evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least one week but less than two during a 12 month period, that are the result of hepatitis B, the disability picture does not approximate the criteria for a compensable rating for residuals of hepatitis under the applicable diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7345.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hepatitis B are inadequate.  As previously discussed, the Veteran's hepatitis B is currently asymptomatic.  Thus, the Veteran's current noncompensable rating is adequate. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial compensable evaluation for hepatitis B is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


